DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claim 21-33, 35-37, and 40-42 are pending in this Office Action.
	Claims 21, 31, and 37 are amended.
	Claims 41 and 42 are new.
	Claims 1-20, 34, 38, and 39 are canceled.
Response to Arguments – Prior Art Rejections
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive. The reasons are set forth below.
	Regarding claim 21, the Applicant argues that the prior art of record does not teach the amended language and the claimed invention.  However, the Examiner respectfully disagrees with the Applicant.  The combination of Zerr, Sukoff, Warrick, and Kozlowski teaches the claimed invention.  Zerr teaches the broad method of pairing a user device with an output device while Sukoff is brought in to teach registering the user device with the first system and Warrick is brought in to teach the method of accessing information stored in or available to the first system to identify a local player that the user device is authorized to use.  Thus, Kolzowski is simply brought in to show that the first and second wireless networks may each be identified with its own unique SSID.  As stated in the Non-Final Action, the combination is reasonable and would have been obvious because it is common to provide two separate networks for connecting separate user devices to a single network in order to isolate the separate user devices to prevent the separate user 
	Regarding claim 31, the Applicant argues that the prior art of record does not teach the amended language and the claimed invention.  However, the Examiner respectfully disagrees with the Applicant.  The combination of Zerr, Kato, and Kozlowski teaches the claimed invention.  Zerr teaches the broad method of pairing a user device with an output device while Kato is brought in to teach the use of identifying information for pairing the devices.  Thus, Kolzowski is simply brought in to show that the first and second wireless networks may each be identified with its own unique SSID.  As stated in the Non-Final Action, the combination is reasonable and would have been obvious because it is common to provide two separate networks for connecting separate user devices to a single network in order to isolate the separate user devices to prevent the separate user devices from accessing each other’s network, and thus, only provide data transfer between the devices through a central access point.
	Regarding the claim 37, the Applicant argues that the prior art of record does not teach the amended language and the claimed invention.  However, the Examiner respectfully disagrees with the Applicant.  The combination of Zerr and Abdel-Kader teaches the claimed invention.  Zerr teaches the broad method of pairing a user device with an output device while Abdel-Kader is simply brought in to teach the use of a second network that is a hidden network.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zerr et al. (US 2012/0322384), in view of Sukoff et al. (US 2014/0331135), in further view of Warrick et al. (US 2015/0373123), and in further view of Kozlowski (US 2014/0189758).
	Regarding claim 21, Zerr discloses a method for connecting devices (Paragraphs 6-9 illustrate a system and method for associating/pairing a user device with an output device), comprising:
	connecting a user device to a first system using a first network (Paragraph 35 illustrates that the user device 112 may transmit a request to pair with an output device 136 through a communication network to the central server system 108; paragraphs 17 and 29 illustrate that each device, such as the user device 112, the local client system 108 and the output device 136, and the central server system 104, may be interconnected by one or more networks 122, and thus, the user device 112 may be connected to the server 108 through a first network; paragraph 35 illustrates that the pairing code can be transmitted from the mobile device 112 to the mobile connect server 124 of the central server system 104 using a network 122 that is separate from the network 122 interconnecting the central server system 104 to the local client system 108);

	pairing the user device to the local player, wherein the user device is operably connected to the local player (Figure 1 and paragraph 36 illustrates that if a valid pairing code has been received, the mobile connect server 124, which is part of the central server system 104, pairs the user device 112 with the output device 136, which is part of the local client system 108).
	Zerr fails to disclose wherein the first network is a wireless network associated with a first service set identifier (SSID); registering the user device with the first system; accessing information stored in or available to the first system to identify a local player that the user device is authorized to use; and wherein the second network is a wireless network associated with a second SSID.
	Sukoff discloses registering the user device with the first system (Paragraph 114 illustrates that the user may register the user device 270, by signing into a central host server associated with the user device 270, with a host server 290).
	It would have been obvious before the effective filing date of the claimed invention to modify Zerr to include registering the user device with the first system as disclosed in Sukoff 
	Zerr as modified by Sukoff fails to disclose wherein the first network is a wireless network associated with a first service set identifier (SSID); accessing information stored in or available to the first system to identify a local player that the user device is authorized to use; and wherein the second network is a wireless network associated with a second SSID.
	Warrick discloses accessing information stored in or available to the first system to identify a local player that the user device is authorized to use (Paragraphs 46, 57, 60, 71, and 79 illustrate that the system may access information to identify a TV that the user device has access to after the user device is logged into the system).
	It would have been obvious before the effective filing date of the claimed invention to modify Zerr in view of Sukoff to include accessing information stored in or available to the first system to identify a local player that the user device is authorized to use as disclosed in Warrick because it would have been necessary for the system to identify potential devices/local players for the user’s device to pair with in order for the user to identify the device the user would like to access.
	Zerr as modified by Sukoff and Warrick fails to disclose wherein the first network is a wireless network associated with a first service set identifier (SSID); and wherein the second network is a wireless network associated with a second SSID.
	Kozlowski discloses wherein the first network is a wireless network associated with a first service set identifier (SSID); and wherein the second network is a wireless network associated with a second SSID (Paragraph 22 illustrates establishing two wireless networks each with its own unique SSID).

	Regarding claim 22, Zerr as modified by Sukoff, Warrick, and Kozlowski discloses wherein the information that is accessed to identify a local player that the user device is authorized to use is stored in the first system (Warrick: Paragraph 46 illustrates that the data identifying the available devices the user has access to is stored on the control server).
	Regarding claim 23, Zerr as modified by Sukoff, Warrick, and Kozlowski discloses wherein the information that is accessed to identify a local player that the user device is authorized to use is stored in a guest Internet access controller included in the first system (Warrick: Paragraph 46 illustrates that the data identifying the available devices the user has access to is stored on the control server).
	Regarding claim 24, Zerr as modified by Sukoff, Warrick, and Kozlowski discloses wherein the information that is accessed to identify a local player that the user device is authorized to use is obtained from a property management system included in the first system (Warrick: Paragraph 46 illustrates that the data identifying the available devices the user has access to is stored on the control server).
	Regarding claim 25, Zerr as modified by Sukoff, Warrick, and Kozlowski discloses wherein the information that is accessed to identify a local player that the user device is authorized Warrick: Paragraphs 46 and 48 illustrate that the system executing the functions for identifying and pairing the devices may be separate/remote from the storage media storing the data identifying the devices accessible to the user).
	Regarding claim 26, Zerr as modified by Sukoff, Warrick, and Kozlowski discloses wherein a guest Internet access controller included in the first system sends site identifier, room number and user device address information to the remote communication interface server (Warrick: Paragraphs 43-45 illustrate that the stored data may include a room number identifier 302/324/342, user device IP address 322, a media device identifier, and other device identifiers; paragraphs 46 and 48 illustrate that the system executing the functions for identifying and pairing the devices may be separate/remote from the storage media storing the data identifying the devices accessible to the user).
	Regarding claim 27, Zerr as modified by Sukoff, Warrick, and Kozlowski discloses wherein a system network controller is provided with the room number and the user device address information, and wherein the system network controller uses that information to create the pairing between the user device and the local player (Warrick: Paragraphs 43-45 illustrate that the stored data may include a room number identifier 302/324/342, user device IP address 322, a media device identifier, and other device identifiers used for pairing the devices; paragraphs 46 and 48 illustrate that the system executing the functions for identifying and pairing the devices may be separate/remote from the storage media storing the data identifying the devices accessible to the user).
	Regarding claim 28, Zerr as modified by Sukoff, Warrick, and Kozlowski discloses the method further comprising: the guest Internet access controller disconnecting the user device from Zerr: Figure 3 and paragraph 39 illustrates that the system may terminate the pairing of the devices in response to a termination request received by the user, when the user associated with the pairing checks out of or leaves the property at which the paired output device is located, or in response to a revocation of the transaction identifier associated with the pairing).
	Regarding claim 29, Zerr as modified by Sukoff, Warrick, and Kozlowski discloses wherein the local player is located in a hotel room, and wherein the dissolution of the user device with the local player includes a user associated with the user device checking out of the hotel room (Zerr: Figure 3 and paragraph 39 illustrates that the system may terminate the pairing of the devices in response to a termination request received by the user, when the user associated with the pairing checks out of or leaves the property at which the paired output device is located, or in response to a revocation of the transaction identifier associated with the pairing) (Warrick: Paragraphs 43-46 illustrate that the pairing may be in response to a check-in and a check-out time of a user associated with a hotel).
	Regarding claim 30, Zerr as modified by Sukoff, Warrick, and Kozlowski discloses wherein the information used to identify the local player the user device is authorized to use includes a user room number (Warrick: .
Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zerr et al. (US 2012/0322384), in view of Kato et al. (US 2008/0141313), and in further view of Kozlowski (US 2014/0189758).
	Regarding claim 31, Zerr discloses a communication system (Paragraphs 6-9 illustrate a system and method for associating/pairing a user device with an output device), comprising:
	a first system; a first network; a user device, wherein the user device is connected to the first system by the first network (Paragraph 35 illustrates that the user device 112 may transmit a request to pair with an output device 136 through a communication network to the central server system 108; paragraphs 17 and 29 illustrate that each device, such as the user device 112, the local client system 108 and the output device 136, and the central server system 104, may be interconnected by one or more networks 122, and thus, the user device 112 may be connected to the server 108 through a first network; paragraph 35 illustrates that the pairing code can be transmitted from the mobile device 112 to the mobile connect server 124 of the central server system 104 using a network 122 that is separate from the network 122 interconnecting the central server system 104 to the local client system 108);
	an output device (Figure 1 and paragraph 19 illustrates the use of an output device 136);
	a second network, wherein the output device is connected to the first system by at least the second network (Figure 1 and paragraphs 19 and 35 illustrate that the central server system 108 may generate and transmit a pairing code to the local client system 108, which includes the use of a local client server 132 connected to the output device 136; paragraphs 17 and 29 illustrate that each device, such as the user device 112, the local client system 108 and the output device 136, and the central server system 104, may be interconnected by one or more networks 122, and thus, the local player 108/132/136 may be connected to the server 108 through a second network; 
	Zerr fails to disclose wherein the first network is a wireless network associated with a first service set identifier (SSID); wherein the second network is a wireless network associated with a second SSID; and wherein the first system is operable to pair the user device and the output device in response to receiving information identifying the user device.
	Kato discloses wherein the first system is operable to pair the user device and the output device in response to receiving information identifying the user device (Figures 2 and 3B and paragraphs 37 and 42 illustrate that the server 114 obtains identifier information of the user device 104 in order to pair the two devices).
in response to receiving information identifying the user device as disclosed in Kato because it would be necessary for the server to obtain some type of identifying information of the user device in order for the server to identify the requesting user device in order to pair the user device with the output device.
	Zerr as modified by Kato fails to disclose wherein the first network is a wireless network associated with a first service set identifier (SSID); and wherein the second network is a wireless network associated with a second SSID.
	Kozlowski discloses wherein the first network is a wireless network associated with a first service set identifier (SSID); and wherein the second network is a wireless network associated with a second SSID (Paragraph 22 illustrates establishing two wireless networks each with its own unique SSID).
	It would have been obvious before the effective filing date of the claimed invention to modify Zerr in view of Kato to include wherein the first network is a wireless network associated with a first service set identifier (SSID); and wherein the second network is a wireless network associated with a second SSID as disclosed in Kozlowski because it is common to provide two separate networks for connecting separate user devices to a single network in order isolate the separate user devices to prevent the separate user devices from accessing each other’s network, and thus, only provide data transfer between the devices through a central access point.
	Regarding claim 32, Zerr as modified by Kato and Kozlowski discloses wherein the output device is connected to the second network by a local player (Zerr: Paragraph 35 illustrates that the central server system 108 may generate and transmit a pairing code to the local client 
	Regarding claim 33, Zerr as modified by Kato and Kozlowski discloses wherein the local player is an over the top device (Zerr: Paragraph 19 illustrates that the local client server 132 is a device that can function as a headend type device for providing content to the output device 136).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Zerr et al. (US 2012/0322384), in view of Kato et al. (US 2008/0141313), in further view of Kozlowski (US 2014/0189758), and in further view of Abdel-Kader (US 2008/0130595).
	Regarding claim 35, Zerr as modified by Kato and Kozlowski fails to disclose wherein the second SSID is a hidden SSID.
	Abdel-Kader discloses wherein the second SSID is a hidden SSID (Paragraph 3 illustrates that some networks may have hidden SSIDs).
	It would have been obvious before the effective filing date of the claimed invention to modify Zerr in view of Kato and Kozlowski to include wherein the second SSID is a hidden SSID as disclosed in Abdel-Kader because it would have been common to provide some networks with hidden SSIDs in order to allow only selected users from being able to look up the network, and thus, avoiding unwanted access by users who may not be authorized to use the network.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Zerr et al. (US 2012/0322384), in view of Kato et al. (US 2008/0141313), in further view of Kozlowski (US 2014/0189758), in further view of Abdel-Kader (US 2008/0130595), and in further view of Warrick et al. (US 2015/0373123).
	Regarding claim 36, Zerr as modified by Kato, Kozlowski, and Abdel-Kader fails to disclose wherein the first system includes a guest Internet access controller, wherein the guest Internet access controller pairs the user device and the output device in response to associating an address of the user device with a credential associated with the user device.
	Warrick discloses wherein the first system includes a guest Internet access controller, wherein the guest Internet access controller pairs the user device and the output device in response to associating an address of the user device with a credential associated with the user device (Paragraphs 43-45 illustrate that the stored data may include a room number identifier 302/324/342, user device IP address 322, a media device identifier, and other device identifiers used for pairing the devices; paragraphs 46 and 48 illustrate that the system executing the functions for identifying and pairing the devices may be separate/remote from the storage media storing the data identifying the devices accessible to the user).
	It would have been obvious before the effective filing date of the claimed invention to modify Zerr in view of Kato, Kozlowski, and Abdel-Kader to include wherein the first system includes a guest Internet access controller, wherein the guest Internet access controller pairs the user device and the output device in response to associating an address of the user device with a credential associated with the user device as disclosed in Warrick because it would have been necessary for the system to identify available devices for the user’s device to pair with in order for the user to identify the device the user would like to access.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Zerr et al. (US 2012/0322384) in view of Abdel-Kader (US 2008/0130595).
	Regarding claim 37, Zerr discloses a method for pairing a user device to an output device (Paragraphs 10-14 illustrate a method and system for pairing mobile devices operated by guests of a hospitality establishment to media devices within the hospitality establishment), comprising:
	detecting at a guest Internet access system a connection between the guest Internet access system and a user device (Paragraphs 49 and 50 illustrate that the user’s device connects to the hotel’s LAN such as via a wireless access point or another access nodes such as a wired Ethernet connection and is assigned an IP address to use the LAN), wherein the guest Internet access system is connected to the user device by a first network (Paragraph 35 illustrates that the user device 112 may transmit a request to pair with an output device 136 through a communication network to the central server system 108; paragraphs 17 and 29 illustrate that each device, such as the user device 112, the local client system 108 and the output device 136, and the central server system 104, may be interconnected by one or more networks 122, and thus, the user device 112 may be connected to the server 108 through a first network; paragraph 35 illustrates that the pairing code can be transmitted from the mobile device 112 to the mobile connect server 124 of the central server system 104 using a network 122 that is separate from the network 122 interconnecting the central server system 104 to the local client system 108);
	determining by the guest Internet access system a room associated with the user device (Paragraph 58 illustrates determining the room number associated with the user device);
	identifying a local player located in the room associated with the user device (Paragraphs 46, 57, 60, 71, and 79 illustrate that the system may access information to identify a TV that the user device has access to after the user device is logged into the system), wherein the guest Internet 
	pairing the locate player with the user device (Paragraphs 63 and 79 illustrate pairing the user’s device with the TV).
	Zerr fails to disclose wherein the second network is a hidden network.
	Abdel-Kader discloses wherein the second network is a hidden network (Paragraph 3 illustrates that some networks may have hidden SSIDs).
	It would have been obvious before the effective filing date of the claimed invention to modify Zerr to include wherein the second network is a hidden network as disclosed in Abdel-Kader because it would have been common to provide some networks with hidden SSIDs in order to allow only selected users from being able to look up the network, and thus, avoiding unwanted access by users who may not be authorized to use the network.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Zerr et al. (US 2012/0322384), in view of Abdel-Kader (US 2008/0130595), and in further view of Warrick et al. (US 2015/0373123).
	Regarding claim 40, Zerr as modified by Abdel-Kader fails to disclose wherein the guest Internet access system determines a room associated with the user device by providing an address of the user device to a property management system, and wherein the property management system returns a room number to the guest Internet access system.
	Warrick discloses wherein the guest Internet access system determines a room associated with the user device by providing an address of the user device to a property management system, and wherein the property management system returns a room number to the guest Internet access system (Paragraphs 49 and 50 illustrate that the user’s device connects to the hotel’s LAN such as via a wireless access point or another access nodes such as a wired Ethernet connection and is assigned an IP address to use the LAN; paragraphs 43-45 illustrate that the stored data may include a room number identifier 302/324/342, user device IP address 322, a media device identifier, and other device identifiers used for pairing the devices; paragraphs 46 and 48 illustrate that the system executing the functions for identifying and pairing the devices may be separate/remote from the storage media storing the data identifying the devices accessible to the user).
	It would have been obvious before the effective filing date of the claimed invention to modify Zerr in view of Abdel-Kader to include wherein the guest Internet access system determines a room associated with the user device by providing an address of the user device to a property management system, and wherein the property management system returns a room number to the guest Internet access system as disclosed in Warrick because it would have been necessary for the system to identify available devices for the user’s device to pair with in order for the user to identify the device the user would like to access.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Zerr et al. (US 2012/0322384), in view of Abdel-Kader (US 2008/0130595), in further view of Warrick et al. (US 2015/0373123), and in further view of Kozlowski (US 2014/0189758).
	Regarding claim 41, Zerr as modified by Abdel-Kader and Warrick fails to disclose wherein the first network is a wireless network associated with a first service set identifier (SSID), and wherein the second network is a wireless network associated with a second SSID.
	Kozlowski discloses wherein the first network is a wireless network associated with a first service set identifier (SSID), and wherein the second network is a wireless network associated with a second SSID (Paragraph 22 illustrates establishing two wireless networks each with its own unique SSID).
	It would have been obvious before the effective filing date of the claimed invention to modify Zerr in view of Abdel-Kader and Warrick to include wherein the first network is a wireless network associated with a first service set identifier (SSID), and wherein the second network is a wireless network associated with a second SSID as disclosed in Kozlowski because it is common to provide two separate networks for connecting separate user devices to a single network in order isolate the separate user devices to prevent the separate user devices from accessing each other’s network, and thus, only provide data transfer between the devices through a central access point.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Zerr et al. (US 2012/0322384), in view of Sukoff et al. (US 2014/0331135), in further view of Warrick et al. (US 2015/0373123), in further view of Kozlowski (US 2014/0189758), and in further view of Abdel-Kader (US 2008/0130595).
	Regarding claim 42, Zerr as modified by Sukoff, Warrick, and Kozlowski fails to disclose wherein the second SSID is a hidden SSID.

	It would have been obvious before the effective filing date of the claimed invention to modify Zerr in view of Sukoff, Warrick, and Kozlowski to include wherein the second SSID is a hidden SSID as disclosed in Abdel-Kader because it would have been common to provide some networks with hidden SSIDs in order to allow only selected users from being able to look up the network, and thus, avoiding unwanted access by users who may not be authorized to use the network.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955. The examiner can normally be reached Monday through Friday 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GEE/
Primary Examiner, Art Unit 2425